Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
This action is in response to original filings made on 9/10/2020. Claims 1-24 are pending.
Specification (Title)
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,827,355 and 355’ hereinafter. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to the following: 
a.  (17/017095) A method for reliably maintaining a control channel between a vehicle of a fleet of vehicles and a centralized mobility management platform, the method comprising: using a data network comprising a plurality of data delivery networks for data content communication between the centralized mobility management platform and the vehicle of the fleet of vehicles; using a security network comprising one or more out-of-band networks with respect to the plurality of data delivery networks for security token communication between the centralized mobility management platform and the vehicle of the fleet of vehicles, wherein the security token communication comprises encryption corresponding to the data content communication on the data network; and migrating a control channel maps to (355’) A method for reliably maintaining a control channel between a vehicle of a fleet of vehicles and a centralized mobility management platform, the method comprising: using a data network comprising a plurality of data delivery networks for data content communication between the centralized mobility management platform and the vehicle of the fleet of vehicles; using a security network comprising one or more out-of-band networks with respect to the plurality of data delivery networks for security token communication between the centralized mobility management platform and the vehicle of the fleet of vehicles; analyzing communication environment information provided by the vehicle and network utilization information available to the centralized mobility management platform to determine if migration of a control channel established between the centralized mobility management platform and the vehicle of the fleet of vehicles is indicated, wherein the analyzing is based on control channel migration rules that define a hierarchy of factors with respect to networks of the data network and the security network included in a control channel plane and is applied by logic of .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-24 are rejected under 35 U.S.C. 103 as being unpatentable over Doyle (US Patent 5,815,071 cited from IDS 2/24/2021) in view of Horvath (US Patent 2009/0103452 cited from IDS 2/24/2021).

As to claims 1 and 13, Doyle teaches a method for reliably maintaining a control channel between a vehicle of a fleet of vehicles and a centralized mobility management platform (see figure 1 of Doyle), the method comprising:
 using a data network comprising a plurality of data delivery networks for data content communication between the centralized mobility management platform and the vehicle of the fleet of vehicles (i.e., …illustrates in figure 1 a  plurality of vehicles with in communication with a central station). 

The system of Doyle does not expressly teach:
using a security network comprising one or more out-of-band networks with respect to the plurality of data delivery networks for security token communication between the centralized mobility management platform and the vehicle of the fleet of vehicles;
and migrating a control channel established between the centralized mobility management platform and the vehicle of the fleet of vehicles among networks of the data network and the security network included in a control channel plane;
wherein the control channel plane includes at least one data delivery network of the data network and at least one out-of-band network of the security network,
wherein migration of the control channel among the networks of the data network and the security network is based upon control channel migration rules applied by logic of the centralized mobility management platform to communication environment information provided by the vehicle,
and network utilization information available to the centralized mobility management platform to maintain the control channel between the vehicle and the centralized mobility management platform,
and wherein migration of the control channel is independent of use of the data network for communicating data content between the centralized mobility management platform and the vehicle.
In this instance the examiner notes the teachings of prior art reference Horvath.
With regards to applicant’s claim limitation element of, “using a security network comprising one or more out-of-band networks with respect to the plurality of data delivery networks for security token communication between the centralized mobility management platform and the vehicle of the fleet of vehicles”, Horvath illustrates in figure 2 figure elements 230 and 232 as being a secure base link where position and id data is transmitted. The examiner further notes that Horvath teaches in figure 2 a   The examiner notes that id is a considered a security token in this instance because it helps id the vehicle.
With regards to applicant’s claim limitation element of, “and migrating a control channel established between the centralized mobility management platform and the vehicle of the fleet of vehicles among networks of the data network and the security network included in a control channel plane”, Horvath teaches a functionally equivalent control structure in the fleet router (i.e., central control) between vehicles in figure 2. 
With regards to applicant’s claim limitation element of, “wherein the control channel plane includes at least one data delivery network of the data network and at least one out-of-band network of the security network”, Horvath illustrates in figure 2 figure a secure/surveillance link and communication link (i.e., figure element 240). The examiner contends that figure elements 230 and 232 are a secure link where position and id data is transmitted is transmitted for security related purposes. The examiner further notes that Horvath teaches in figure 2 a separate link in figure element 240 a data communication link.  
With regards to applicant’s claim limitation element of, “wherein migration of the control channel among the networks of the data network and the security network is based upon control channel migration rules applied by logic of the centralized mobility management platform to communication environment information provided by the vehicle”, teaches in paragraph 0016 the following: “the surveillance equipment 205 of the third aircraft 206 provides information such as its ID and position, its speed, its heading and its intent to the surveillance transmitter 228. Surveillance transmitter 228 sends out a message 230 via surveillance antenna 230 relating to the information. This message is received by the surveillance transceiver 212 via surveillance antenna 216 of the first aircraft 202. Also illustrated in figure 2, is surveillance equipment 203 in the second aircraft 204 that provides at least position and ID information to its surveillance transceiver 220. Surveillance transceiver 220 
With regards to applicant’s claim limitation element of, “and network utilization information available to the centralized mobility management platform to maintain the control channel between the vehicle and the centralized mobility management platform”, teaches in paragraph 0016 the following: “the first aircraft 202 has location information from both the second and third aircraft 204 and 206. The CMF 210 of the first aircraft takes the location information 234 from the second and third aircraft 204 and 206 and creates a topology of the communication network 200. The CMF 210 uses the discovered topology to determine where to send its communication signal 240. In the example of FIG. 2, the CMF 210 determined the second aircraft 204 provided the best path for its communication signal 240 based on the discovered topology.”. The examiner contends that Horvath tells us that network related information is used for the communication.
With regards to applicant’s claim limitation element of, “and wherein migration of the control channel is independent of use of the data network for communicating data content between the centralized mobility management platform and the vehicle.”, teaches in paragraph  0016 the following: “the first aircraft 202 has location information from both the second and third aircraft 204 and 206. The CMF 210 of the first aircraft takes the location information 234 from the second and third aircraft 204 and 206 and creates a topology of the communication network 200. The CMF 210 uses the discovered topology to determine where to send its communication signal 240. In the example of FIG. 2, the CMF 210 determined the second aircraft 204 provided the best path for its communication signal 240 based on the discovered topology.”. Horvath system has logic to isolate the communication links. See figure 2. 


As to claims 2 and 14, the system of Doyle and Horvath as applied to claims 1 and 13 above, specifically Doyle teaches the method of claim 1 and/or the system of claim 13, wherein the at least one data delivery network of the data network included in the control channel plane comprises an internet protocol network, and wherein the at least one out-of-band network of the security network included in the control
channel plane comprises a wireless network established by a satellite constellation (See figure 1).

As to claims 3 and 15, the system of Doyle and Horvath as applied to claims 1 and 13 above, specifically Doyle teaches the method of claim 1 and/or the system of claim 13,  wherein the at least one data delivery network of the data network included in the control plane comprises a network selected from the group consisting of a cellular communication network (i.e., …see figure1 …teaches a conventional cellular network), an Advanced Television Systems Committee (ATSC) data network, a wireless local area network, a Ku band geosynchronous satellite communications network, and a Ka band geosynchronous satellite communications network and wherein the at least one out-of-band network of the security network included in the control plane comprises a L band low Earth orbit (LEO) satellite constellation communication network (i.e., …see figure1 …teaches a satellite  communication). 

As to claims 4 and 16, the system of Doyle and Horvath as applied to claims 1 and 13 above, specifically Doyle teaches the method of claim 1 and/or the system of claim 13, further comprising: using the control channel to communicate the communication environment information from the vehicle to the centralized mobility management platform (i.e., …see figure 1 … illustrates a central platform).  

As to claims 5 and 17, the system of Doyle and Horvath as applied to claims 1 and 13 above, specifically Doyle teaches the method of claim 1 and/or the system of claim 13, further comprising: using the control channel to communicate data delivery network selection information to the vehicle for establishing data content communication between the centralized mobility management platform and the vehicle (i.e., …see figure 1). 

As to claims 6 and 18, the system of Doyle and Horvath as applied to claims 1 and 13 above, however Doyle does not expressly teach the method of claim 5 and/or system of claim 17, further comprising: using the security network to communicate a security token to the vehicle for use by the vehicle in utilizing data content of the data content communication between the centralized mobility management platform and the vehicle. 
In this instance the examiner notes the teachings of prior art reference Horvath.
Horvath teaches in paragraph 0016 the use of a id as security related for vehicle identification. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Doyle with the teachings of Horvath by including the feature of authorization data. Utilizing authorization data as taught by Horvath above allows a system to provide comprehensive access control and therefore provides the motivation in this instance to combine 

As to claims 7 and 19, the system of Doyle and Horvath as applied to claims 1 and 13 above, however Doyle does not expressly teach the method of claim 1 and/or the system of claim 13, further comprising: scanning the at least one data delivery network of the data network and the at least one out-of-band network of the security network by the vehicle; 
and reporting control channel plane network availability information from the vehicle to the centralized mobility management platform for operation by the centralized mobility management platform to establish the control channel. 
In this instance the examiner notes the teachings of prior art reference Horvath.
With regards to applicant’s claim limitation element of, “scanning the at least one data delivery network of the data network and the at least one out-of-band network of the security network by the vehicle”, Horvath teaches in paragraph 0016 the following: “creates a topology of the communication network 200”. The examiner contends that the topology is created by scanning the communication environment.
With regards to applicant’s claim limitation element of, “and reporting control channel plane network availability information from the vehicle to the centralized mobility management platform for operation by the centralized mobility management platform to establish the control channel”, Horvath teaches in paragraph 0015 the following: “periodically broadcast at least their position and ID”. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Doyle with the teachings of Horvath by including the feature of network topology assessment. Utilizing network topology assessment as taught by Horvath above allows a system to provide comprehensive communication and therefore provides the motivation 

As to claims 8 and 20, the system of Doyle and Horvath as applied to claims 1 and 13 above, however Doyle does not expressly teach the method of claim 7 and/or the system of claim 19, wherein the scanning and reporting are performed by the vehicle when the vehicle is initialized for an operation session. 
In this instance the examiner notes the teachings of prior art reference Horvath.
Horvath teaches in paragraph 0016 the following: “creates a topology of the communication network 200”. The examiner contends that the topology is created by scanning the communication environment.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Doyle with the teachings of Horvath by including the feature of network topology assessment. Utilizing network topology assessment as taught by Horvath above allows a system to provide comprehensive communication and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, Doyle's system will obtain the capability to provide enhanced communication security. 

As to claims 9 and 21, the system of Doyle and Horvath as applied to claims 1 and 13 above, however Doyle does not expressly teach the method of claim 1 and/or the system of claim 13, further comprising: establishing the control channel by the centralized mobility management platform using the at least one out-of-band network of the security network. 
In this instance the examiner notes the teachings of prior art reference Horvath.
Horvath illustrates in figure 2 a functionally equivalent surveillance link. 


As to claims 10 and 22, the system of Doyle and Horvath as applied to claims 1 and 13 above, however Doyle does not expressly teach the method of claim 9 and/or the system of claim 21, wherein each data delivery network of the data network provide wireless communication service areas of narrower geographic coverage than wireless communication service areas provided by the at least one out-of-band networks of the security network, 
and wherein control channel network selection rules implemented by the centralized mobility management platform establish the at least one out-of-band network of the security network as a fallback network for establishing the control channel. 
In this instance the examiner notes the teachings of prior art reference Horvath.
With regards to applicant’s claim limitation element of, “wherein each data delivery network of the data network provide wireless communication service areas of narrower geographic coverage than wireless communication service areas provided by the at least one out-of-band networks of the security network”, Horvath illustrates in figure 2 that the secure/surveillance link has more coverage than the communication link (i.e., figure element 240). 
With regards to applicant’s claim limitation element of, “and wherein control channel network selection rules implemented by the centralized mobility management platform establish the at least one out-of-band network of the security network as a fallback network for establishing the control channel”, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Doyle with the teachings of Horvath by including the feature of secure links. Utilizing secure and open communication links as taught by Horvath above allows a system to provide comprehensive data security and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, Doyle's system will obtain the capability to provide enhanced network security. 

As to claims 11 and 23, the system of Doyle and Horvath as applied to claims 1 and 13 above, however Doyle does not expressly teach the method of claim 9 and/or the system of claim 21, wherein the establishing the control channel by the centralized mobility management platform using the at least one out-of-band network of the security network is performed when the control channel between the centralized mobility management platform and the vehicle has not been established and the centralized mobility management platform has control data for the vehicle. 
In this instance the examiner notes the teachings of prior art reference Horvath.
The examiner notes that Horvath teaches in paragraph 0016 that the secure/surveillance link is established first to send over the secure token comprising the id.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Doyle with the teachings of Horvath by including the feature of secure links. Utilizing secure and open communication links as taught by Horvath above allows a system to provide comprehensive data security and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, Doyle's system will obtain the capability to provide enhanced network security. 

As to claims 12 and 24, the system of Doyle and Horvath as applied to claims 1 and 13 above, however Doyle does not expressly teach the method of claim 9 and/or the system of claim 23, wherein the establishing the control channel by the centralized mobility management platform using the at least one out-of-band network of the security network is performed When the control channel between the centralized mobility management platform and the vehicle has not been established and the vehicle has not reported control channel plane network availability information to the centralized mobility management platform within a predetermined period of time. 
In this instance the examiner notes the teachings of prior art reference Horvath.
The examiner notes that Horvath teaches in paragraph 0016 that the secure/surveillance link is established first to send over the secure token comprising the id.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Doyle with the teachings of Horvath by including the feature of network topology reporting. Utilizing network topology reporting as taught by Horvath above allows a system to provide comprehensive network data communication and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, Doyle's system will obtain the capability to provide enhanced data integrity. 
Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Willig; Randy C. et al. (US Patent No. 9,049,078).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN F WRIGHT whose telephone number is (571)270-3826.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYAN F WRIGHT/Examiner, Art Unit 2497